IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TRIMEKA SHANTA WOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5829

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 23, 2014.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Nancy A. Daniels, Public Defender, Tallahassee; Diana L. Johnson of Johnson and
Lufrano, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

       In this appeal, Ms. Trimeka Wood challenges her sentence based on the trial

judge’s statement that her sentence was based, in part, on her “continued denial of

any culpability.” Our precedents make clear that a sentence conditioned, even in

part, on a defendant’s “lack of remorse and claim of innocence” violates due

process and warrants remand for resentencing before a new judge. Adkinson v.
State, 133 So. 3d 607, 607 (Fla. 1st DCA 2014); Dumas v. State, 134 So. 3d 1048,

1048 (Fla. 1st DCA 2013); Jackson v. State, 39 So. 3d 427, 428 (Fla. 1st DCA

2010); Ritter v. State, 885 So. 2d 413, 414 (Fla. 1st DCA 2004).

      Accordingly, we VACATE the sentence and REMAND for resentencing

before a new judge.


VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.




                                         2